      2:19-cv-03590-BHH            Date Filed 11/16/20         Entry Number 19           Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION


 David Oppenheimer,                           )                Civil Action No. 2:19-cv-3590-BHH
                                              )
                                   Plaintiff, )
                     v.                       )
                                              )                         Opinion and Order
 Michael C. Scarafile, Patricia R.            )
 Scarafile, Sheila Glover Romanosky,          )
 O’Shaughnessy Real Estate, Inc. d/b/a        )
 Carolina One Real Estate,                    )
                                              )
                               Defendants. )


        This matter is before the Court on Defendants Michael C. Scarafile, Patricia R.

Scarafile, Sheila Glover Romanosky, and O’Shaughnessy Real Estate, Inc. doing

business as Carolina One Real Estate’s motion to dismiss Plaintiff David Oppenheimer’s

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim

upon which relief can be granted. (ECF No. 13.) For the reasons set forth in this Order,

the motion to dismiss is denied.

                                             BACKGROUND

        Plaintiff David Oppenheimer, who is a professional photographer, brought this

copyright infringement action against Defendants Michael and Patricia Scarafile, Sheila

Romanosky, and O’Shaughnessy Real Estate, Inc. doing business as Carolina One Real

Estate.1 Oppenheimer alleges that he is the author and sole owner of the original



1
  Hereinafter, Michael Scarafile and Patricia Scarafile are referred to collectively as “the Scarafiles.” Sheila
Romanosky is referred to as “Romanosky.” The Scarafiles and Romanosky are referred to collectively as
“the Individual Defendants.” O’Shaughnessy Real Estate, Inc. doing business as Carolina One Real Estate
is referred to as “Carolina One.” The Individual Defendants and Carolina One are referred to collectively as
“Defendants.” David Oppenheimer is referred to as “Plaintiff” or “Oppenheimer.”

                                                       1
     2:19-cv-03590-BHH       Date Filed 11/16/20     Entry Number 19      Page 2 of 14




photographs at issue in this case (the “Copyrighted Works”). The two original photographs

at issue are registered under the title “Travel, Festival, and Concert Photography by David

Oppenheimer 2013,” bearing certificate number VAu 1-142-190, with an effective

registration date of August 31, 2013. (ECF No. 1-2.) The first Work is an aerial southern-

facing photograph that frames the Toler’s Cove Marina in Mount Pleasant, South

Carolina. (ECF No. 1-1 at 2.) The second Work is a wider aerial, southern-facing

photograph that depicts Toler’s Cove Marina, the Sullivan’s Island Narrows, part of

Sullivan’s Island, and the coast of the Atlantic Ocean. (Id. at 3.)

       Oppenheimer alleges that fewer than three years before filing the instant action,

he discovered that one or more of the Defendants, or someone at their direction, infringed

his copyrights by copying and distributing (or directing others to do so) the Copyrighted

Works without license or authorization on more than 100 different websites—of at least

34 different realtors, agents, brokers, and/or other real estate sales entities—for the

purpose of advertising and marketing a boat slip located at 0 Toler’s Cove Marina 5G, in

Mount Pleasant, South Carolina (the “Boat Slip”). (See Compl. ¶¶ 13–15, 21, 26, 48, ECF

No. 1; ECF Nos. 1-3 & 1-4 (depicting allegedly infringing real estate listings and URLs).)

Oppenheimer further alleges that at the time Carolina One performed the infringing acts,

the Scarafiles were managing principals of Carolina One—controlling nearly all decisions

of the company, Romanosky was the listing broker, and all of the Individual Defendants

had a direct financial interest in the infringing activities. (See Compl. ¶¶ 29–30.)

       On June 24, 2019, Oppenheimer’s attorney sent a formal letter to Defendants

identifying all of the known infringing URLs, demanding Defendants cease and desist from

their ongoing infringements, and seeking information about the uses to which the



                                              2
     2:19-cv-03590-BHH         Date Filed 11/16/20    Entry Number 19      Page 3 of 14




Copyrighted Works had been put and any profits resulting therefrom. (See ECF No. 1-5.)

The complaint alleges that in October 2019, after acknowledging receipt of the cease and

desist letter, while some of the infringing uses were removed, Defendants failed and/or

refused to remove all instances of infringement displayed on several of the URLs. (See

Compl. ¶ 16.) Oppenheimer further claims that in October 2019 his attorney notified

Defendants that infringing uses of the Copyrighted Works were still being published on

the URLs and requested that Defendants immediately remove all such instances

infringement, but Defendants did not fully comply with the demand and ongoing instances

of infringement continued. (See Compl. ¶¶ 17–18.)

       Defendants filed the instant motion to dismiss on February 28, 2020. (ECF No. 13.)

Plaintiff responded on November 13, 2019. (ECF No. 6.) Plaintiff filed a response on

March 5, 2020. (ECF No. 18.) The matter is ripe for consideration and the Court now

issues the following ruling.

                                 STANDARD OF REVIEW

       A motion to dismiss for failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6) “challenges the legal sufficiency of

a complaint, considered with the assumption that the facts alleged are true.” Francis v.

Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009) (internal citations omitted). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting



                                              3
     2:19-cv-03590-BHH        Date Filed 11/16/20     Entry Number 19      Page 4 of 14




Twombly, 550 U.S. at 556)). Although the allegations in a complaint generally must be

accepted as true, that principle “is inapplicable to legal conclusions,” and the Court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Id. (citations

and quotation marks omitted). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully. Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of entitlement to

relief.’” Id. at 678 (quoting Twombly, 550 U.S. at 557). Stated differently, “where the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’”

Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Still, Rule 12(b)(6) “does not countenance . . .

dismissals based on a judge’s disbelief of a complaint’s factual allegations.” Colon Health

Centers of Am., LLC v. Hazel, 733 F.3d 535, 545 (4th Cir. 2013) (quoting Neitzke v.

Williams, 490 U.S. 319, 327 (1989)). “A plausible but inconclusive inference from pleaded

facts will survive a motion to dismiss . . . .” Sepulveda-Villarini v. Dep’t of Educ. of Puerto

Rico, 628 F.3d 25, 30 (1st Cir. 2010).

                                       DISCUSSION

       “To establish infringement, two elements must be proven: (1) ownership of a valid

copyright, and (2) copying of constituent elements of the work that are original.” Feist

Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991) (citation omitted). In

their motion to dismiss, Defendants do not dispute that Oppenheimer owns a valid

copyright for the Copyrighted Works or that copies of the Works were published in real

estate listings for the purpose of marketing the Boat Slip. Defendants state:



                                              4
     2:19-cv-03590-BHH       Date Filed 11/16/20     Entry Number 19       Page 5 of 14




       In November 2016, Ms. Romanosky listed a boat slip for sale on Charleston
       Trident Association of Realtors’ Multiple Listing Service for her seller client.
       The boat slip was located at 0 Tolers Cove, 5G in Mount Pleasant, South
       Carolina 29464, using two photographs of an aerial view of the Marina
       where the boat slip is locate [sic]. Shortly thereafter, the boat slip sold for
       Eighty-Five Thousand and no/100 Dollars ($85,000.00) on June 13, 2017.
       Ms. Romanosky and Carolina One received a combined commission of Two
       Thousand Five Hundred Fifty and no/100 Dollars ($2,550.00) on the
       transaction.

(ECF No. 13 at 1–2.) Oppenheimer’s complaint raises five causes of action: (1) Non-

Willful Copyright Infringement by all Defendants (Compl. ¶¶ 19–21); (2) Reckless/Willful

Copyright Infringement by all Defendants (id. ¶¶ 22–27); (3) Vicarious Copyright

Infringement by the Individual Defendants (id. ¶¶ 28–30); (4) Contributory Copyright

Infringement by the Individual Defendants (id. ¶¶ 31–34); and (5) Violations of the Digital

Millennium Copyright Act by all Defendants (id. ¶¶ 35–41). The Court will examine the

legal sufficiency of the allegations supporting each cause of action in turn.

       A. Non-Willful Copyright Infringement

       Defendants argue that the complaint fails to show that the Scarafiles or Carolina

One are liable for non-willful copyright infringement because it does not include “plausible

allegations that any of these Defendants reproduced the work, prepared derivative works,

distributed copies of the work to the public, performed the work publicly, or displayed the

works publicly.” (ECF No. 13 at 4.) Defendants further argue that Plaintiff fails to show

that Romanosky is liable for non-willful copyright infringement because Plaintiff failed to

provide “plausible allegations that Ms. Romanosky copied the works in question.” (Id. at

5.) The Court disagrees and finds that Plaintiff’s allegations meet the pleading standards

necessary to survive a challenge under Rule 12(b)(6).

       Plaintiff alleges that he discovered the Copyrighted Works were being publicly



                                              5
     2:19-cv-03590-BHH       Date Filed 11/16/20     Entry Number 19       Page 6 of 14




displayed online, without license or authorization, in advertisements for the sale of the

Boat Slip. He further alleges that Carolina One (listing broker for the property), one or

more of the Individual Defendants, or someone acting at their direction copied and

distributed the Copyrighted Works to at least 34 different realtors, agents, brokers, and/or

other entities, and that the Works were subsequently published on over 100 separate

website URLs to advertise the property for sale. Plaintiff supports these allegations with

“screen captures” of allegedly infringing real estate listings (ECF No. 1-3) and specific

identification of the URLs displaying the Works without license (ECF No. 1-4). Plaintiff

contends that after his attorney notified Defendants of their infringing acts, one or more

of the Defendants removed some, but not all, of the allegedly infringing images from the

accused websites, leading to the inference that Defendants exercised control over at least

some of the infringements. Oppenheimer does not appear to have knowledge as to each

of the named Defendants’ precise role in the allegedly infringing activities, but such

precise pleading is not required to state a claim that will survive a motion to dismiss. The

allegations in the complaint, taken together with the supporting exhibits, provide sufficient

factual content for the Court to “draw the reasonable inference that [Defendants] are liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. Accordingly, Plaintiff has stated a

facially plausible claim for non-willful copyright infringement and the motion to dismiss this

cause of action is denied.

       B. Reckless/Willful Copyright Infringement

       Defendants next argue that Oppenheimer has failed to plausibly allege that any of

the Defendants had knowledge of any infringement, or a reckless disregard and willful

blindness for a copyright holder’s rights. (ECF No. 13 at 5–7 (citing Unicolors, Inc. v.



                                              6
     2:19-cv-03590-BHH           Date Filed 11/16/20       Entry Number 19         Page 7 of 14




Urban Outfitters, Inc., 853 F.3d 980, 991 (9th Cir. 2017) (“To prove willfulness under the

Copyright Act, the plaintiff must show (1) that the defendant was actually aware of the

infringing activity, or (2) that the defendant’s actions were the result of reckless disregard

for, or willful blindness to, the copyright holder’s rights.” (internal modification, quotation

marks, and citation omitted))).) However, the Court finds that Plaintiff’s second cause of

action states a claim upon which relief can be granted.

        Plaintiff’s reckless/willful infringement claim is pled in the alternative to his non-

willful infringement claim. (See Compl. ¶ 23.) In addition to the infringing actions alleged

in his first cause of action, Plaintiff avers that one or more of the Defendants—or a third

party acting on their behalf—saw Oppenheimer’s copyright notice on the face of the

images prior to downloading them for their own purposes, thus giving them “knowledge”

that their acts were infringing.2 (Compl. ¶¶ 24–26.) Plaintiff further alleges that after

acknowledging the claims he made in the cease and desist letter, Defendants “falsely

informed Oppenheimer that they had removed all instances of infringement from the

Web,” even as they continued to display the Copyrighted Works on a specific URL. (See

Compl. ¶ 44.) The analysis need go no further. Accepting Plaintiff’s allegations as true,

Defendants were given formal notice that Oppenheimer was the sole author and owner

of the Copyrighted Works, yet still used the Works without license or authorization.

Plaintiff’s second cause of action sufficiently alleges a plausible claim, in the alternative,

for reckless/willful copyright infringement and the motion to dismiss this claim is denied.




2
  Oppenheimer states in the complaint that for many years it has been his custom and business practice to
display his copyright management information (“CMI”) on his copyrighted photographs when they are first
published by him, and thereafter. (Compl. ¶ 12.) The CMI includes a facial watermark and embedded
metadata. (Id.) The Copyrighted Works reflect the watermark, which includes a © notice of copyright and
the designation “2013 David Oppenheimer Performance Impressions.” (ECF No. 1-1 at 2–3.)

                                                   7
     2:19-cv-03590-BHH        Date Filed 11/16/20     Entry Number 19      Page 8 of 14




       C. Vicarious Copyright Infringement

       “Vicarious copyright liability is an ‘outgrowth’ of respondeat superior.” A&M

Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1022 (9th Cir. 2001) (citation omitted).

However, “In the context of copyright law, vicarious liability extends beyond an

employer/employee relationship to cases in which a defendant has the right and ability to

supervise the infringing activity and also has a direct financial interest in such activities.”

Id. (quotation marks and citations omitted). “In order to establish vicarious liability, a

copyright owner must demonstrate that the entity to be held so liable: (1) possessed the

right and ability to supervise the infringing activity; and (2) possessed an obvious and

direct financial interest in the exploited copyrighted materials.” Nelson-Salabes, Inc. v.

Morningside Dev., LLC, 284 F.3d 505, 513 (4th Cir. 2002).

       The Court finds that the complaint adequately pleads a claim for vicarious

copyright infringement by the Individual Defendants. Plaintiff alleges that during the time

period relevant to his infringement claims: (1) Michael Scarafile was the president,

director, manager, and/or other genre of principal of Carolina One; (2) Patricia Scarafile

was the chief executive officer, registered agent, director, manager, and/or other genre

of principal of Carolina One; and (3) Romanosky was the licensed broker for the property

in question. (Compl. ¶ 29.) He further alleges that the Scarafiles “controlled nearly all

decisions” of Carolina One and “provided hands-on decision making with respect to the

activities” of the company. (Id. ¶ 30.) Moreover, he avers that Romanosky as listing broker

and the Scarafiles as managing principals “had the right and ability to supervise and/or

control [the] infringing conduct of [Carolina One], and/or stop the infringements once they

began.” (Id.) Defendants, in their motion to dismiss, concede that Romanosky and



                                              8
     2:19-cv-03590-BHH        Date Filed 11/16/20     Entry Number 19       Page 9 of 14




Carolina One benefited financially from the sale of the Boat Slip (see ECF No. 13 at 2),

demonstrating a financial interest for the Individual Defendants that is logically tied to the

use of the Copyrighted Works to market the Boat Slip for sale. Thus, the allegations in

the complaint, read in the light most favorable to Plaintiff, show that the Individual

Defendants were decision-makers at Carolina One with the power to control the allegedly

infringing conduct, and that they directly benefited from the profit derived in part by use

of the Copyrighted Works. Plaintiff’s vicarious infringement cause of action states a

plausible claim for relief and the motion to dismiss the claim is denied.

       D. Contributory Copyright Infringement

       “Under a theory of contributory infringement, ‘one who, with knowledge of the

infringing activity, induces, causes or materially contributes to the infringing conduct of

another’ is liable for the infringement, too.” CoStar Grp., Inc. v. LoopNet, Inc., 373 F.3d

544, 550 (4th Cir. 2004) (quoting Gershwin Publishing Corp. v. Columbia Artists Mgmt.,

Inc., 443 F.2d 1159, 1162 (2d Cir. 1971)). Thus, to adequately plead a claim for

contributory copyright infringement a plaintiff must show (1) there is direct infringement,

and (2) the alleged contributory infringer induced, caused, or materially contributed to the

direct infringement. See id. In the case of corporate officers or directors, such as the

Individual Defendants in the instant case, courts “have interpreted this to require that the

corporate officer have the right and ability to supervise the infringing activity, and a direct

financial interest in such activities.” Broad. Music, Inc. v. Jeep Sales & Serv. Co., 747 F.

Supp. 1190, 1194 n.1 (E.D. Va. 1990) (internal modification, quotation marks, and

citations omitted). The mental state required to establish “knowledge” of the infringing

activity on the part of the contributory infringer is satisfied by willful blindness, which is



                                              9
    2:19-cv-03590-BHH        Date Filed 11/16/20      Entry Number 19       Page 10 of 14




recognized as “equivalent to actual knowledge.” BMG Rights Mgmt. (US) LLC v. Cox

Commc’ns, Inc., 881 F.3d 293, 308 (4th Cir. 2018) (emphasis in original) (citing Global–

Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011) (“[P]ersons who know

enough to blind themselves to direct proof of critical facts in effect have actual knowledge

of those facts.”); In re Aimster Copyright Litig., 334 F.3d 643, 650 (7th Cir. 2003) (“Willful

blindness is knowledge, in copyright law . . . as it is in the law generally.”)).

       The factual allegations that support Plaintiff’s contributory copyright infringement

claim against the Individual Defendants are generally similar to those that support his

claim for vicarious infringement discussed above (supra at 8–9). The complaint states

that the contributory infringement claim, count four, is made in the alternative to the first

two counts of direct infringement and the third count of vicarious infringement. (Compl. ¶

32.) Defendants do not appear to dispute that the Scarafiles are managing principals and

decision-makers of Carolina One. (See ECF No. 13 at 9.) Instead they argue that

“Carolina One’s agents are independent contractors and not employees,” and “Carolina

One cannot control how agents choose to list their client’s properties” nor does it

“determine the advertisements used for listing and marketing properties; the language

and photographs used are the sole discretion of the real estate agent.” (Id. at 9–10.) With

respect to Romanosky, Defendants assert she is not liable for contributory infringement

“because this claim is a secondary liability claim and the Plaintiff fails to provide any

plausible allegations that she knew ‘of another’s infringement.’” (Id. at 10.) Such

conclusory assertions do not nullify the allegations of a well-pleaded complaint at the

motion to dismiss stage.

       Plaintiff alleges that Romanosky and the Scarafiles are the “dominant influences”



                                              10
    2:19-cv-03590-BHH        Date Filed 11/16/20     Entry Number 19       Page 11 of 14




at Carolina One, and that all three “provide hands-on decision making with respect to the

activities of the entity, set and control the company’s policies and protocols, and

established corporate rules and cultures which encouraged the infringing activities.”

(Compl. ¶ 33.) Moreover, Plaintiff avers that the Individual Defendants

       had the right and ability to supervise and/or control the infringing conduct of
       [Carolina One] and of its employees, agents, and/or servants and/or to stop
       the infringements once they began, but either directly refused to exercise
       such rights or chose to remain willfully blind to the infringing activities while
       creating a work environment that encouraged and enabled the same.

(Id.) Additionally, Plaintiff alleges that the Individual Defendants “had an obvious and

direct financial interests [sic] in the infringing activities of the company they ran.” (Id.)

Accepted as true, and taken in conjunction with Plaintiff’s allegations regarding

Defendant’s reaction to the cease and desist letter—to wit, removing some but not all of

the allegedly infringing content—Plaintiff’s contributory infringement claim sets forth

sufficient facts to state a claim, in the alternative, to his direct infringement and vicarious

infringement claims. Accordingly, the motion to dismiss Plaintiff’s fourth cause of action

is denied.

       E. Violations of the Digital Millennium Copyright Act (“DMCA”)

       In their challenge to Plaintiff’s fifth cause of action, Defendants argue that pursuant

to 17 U.S.C. § 512(c), Oppenheimer’s claims for violations of the DMCA should be

dismissed against them because Plaintiff has not shown that Defendants can control the

syndication of a database they do not own—namely, the Multiple Listing Service for the

Greater Charleston Area. (See ECF No. 13 at 10–12.) The argument is misplaced.

Defendants have not shown that they are a “service provider” as defined by 17 U.S.C. §

512(k)(1), and Plaintiff’s claims do not allege facts purporting to show that Defendants



                                              11
    2:19-cv-03590-BHH         Date Filed 11/16/20      Entry Number 19        Page 12 of 14




are a “service provider” within the meaning of the statute.

       Under 17 U.S.C. § 512(c), “A service provider shall not be liable for monetary relief,

or, except as provided in subsection (j), for injunctive or other equitable relief, for

infringement of copyright by reason of the storage at the direction of a user of material

that resides on a system or network controlled or operated by or for the service provider

. . .”, if certain conditions apply. See id. A “service provider” is defined as “an entity offering

the transmission, routing, or providing connections for digital online communications,

between or among points specified by a user, of material of the user’s choosing, without

modification to the content of the material as sent or received,” or “a provider of online

services or network access, or the operator of facilities therefor.” See 17 U.S.C. §

512(k)(1). Recognizable examples of “service providers” are common carriers such as

Verizon, AT&T, Comcast, and other internet service providers. Here, neither Carolina One

nor any of the Individual Defendants have shown that they are a “service provider” entitled

to protection under § 512(c). Plaintiff has alleged direct acts of copyright infringement and

violations of the DMCA, and this safe harbor provision of the Copyright Act has no

relevance to those allegations.

       The Court finds Plaintiff has properly pled that Defendants violated the DMCA, 17

U.S.C. § 1202. In general, the DMCA prohibits any person from knowingly providing or

distributing copyright management information (“CMI”) that is false, and from removing or

altering CMI without the authority of the copyright owner or the law. See id. Oppenheimer

alleges that he marked the Copyrighted Works with his CMI on the face of the images in

legible captions just below the image (supra at n.2), and within the metadata of the image.

(Compl. ¶¶ 36.) He further alleges that one or more of the Defendants, or a third party at



                                                12
    2:19-cv-03590-BHH        Date Filed 11/16/20    Entry Number 19       Page 13 of 14




their direction, violated the DMCA by removing and/or obscuring Oppenheimer’s facial

and metadata CMI. (Id. ¶ 37.) Plaintiff attached two exhibits to the complaint showing that

Oppenheimer’s CMI was embedded in the metadata of his original Works but was

stripped from the allegedly infringing images. (See ECF Nos. 1-6 & 1-7.) Oppenheimer

avers that one or more of the Defendants distributed copies and/or derivatives of

Oppenheimer’s Works knowing that such facial and metadata CMI had been cropped-off,

removed, or obscured beyond legibility, all without authorization. (Compl. ¶¶ 38–39.)

Paintiff’s allegations, along with the supporting exhibits, provide sufficient factual content

for the Court to draw a reasonable inference that Defendants are liable for violating the

DMCA.

       F. Statute of Limitations

       Defendants briefly argue that Plaintiff’s complaint should be dismissed because

copyright infringement has a three-year statute of limitations, and that any action for

infringement must be commenced within three years after the claim has accrued. (ECF

No. 13 at 12 (citing 17 U.S.C. § 507(b)).) Defendants note that Romanosky listed the Boat

Slip for sale in November 2016 and Plaintiff did not file this action until December 20,

2019. (Id. at 13.)

       The Copyright Act is silent as to when a copyright claim accrues for purposes of

the three-year statute of limitations, but the Fourth Circuit Court of Appeals has held that

“a claim accrues when ‘one has knowledge of a violation or is chargeable with such

knowledge.’” Lyons P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 796 (4th Cir.

2001) (quoting Hotaling v. Church of Jesus Christ of Latter–Day Saints, 118 F.3d 199,

202 (4th Cir. 1997)). Defendants have not demonstrated that Oppenheimer knew of the



                                             13
    2:19-cv-03590-BHH        Date Filed 11/16/20   Entry Number 19      Page 14 of 14




alleged copyright violation, or was chargeable with such knowledge, more than three

years before filing suit on December 20, 2019. The fact that Romansky listed the Boat

Slip for sale in November 2016 does not mean that Oppenheimer knew of the listing or

was chargeable with knowledge thereof. The motion to dismiss on this basis is denied.

                                     CONCLUSION

      For the reasons set forth above, Defendants’ motion to dismiss the complaint

pursuant to Rule 12(b)(6) (ECF No. 13) is DENIED.

      IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

November 16, 2020
Charleston, South Carolina




                                           14
